AO 2458 (Rev. 02/| 8] Judgmcnt in a Criminal Case
Sheet 1

UNITED STATES DISTRICT COURT

Southem District of Ohio

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v- )
FEL|X URB|NA-QU|NTANILLA § Case Number; 3;180r192

) USM Number; 77971-061
)
) Thomas W. Anderson
) Def`endant`s Attomey j

THE DEFENDANT:

g pleaded guilty to count(s) l

l:l pleaded nolo contendere to count(s)

Which Was accepted by the court.
|:l Was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
8 U.S.C. § 1326(a) Previously Removed Alien Found in the United States 1213/2018 1
The defendant is sentenced as provided in pages 2 through 5 of this judgment The sentence is imposed pursuant to

the Senteneing Reform Act of 1984.

|:I The defendant has been found not guilty on count(s) _

l:l Count(s) '_ __ l:l is I] are dismissed on the motion of the United States.

 

_ _ lt is ordered that the defendant_must notify the Un_ited States attorney for this di_str_ict Within 30 dalys of any change of name, residence,
or mailing address until_all fines, restitution,_costs, and special assessments imposed l_)y this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes m economic circumstances

2/221'20'19

 

Date of Impositi'on ofJudgment

wade a..§.._<,

 

Sig'nature of .Iudge

Walter H. Rice, United States District Judge

 

Name and Title of .ludge

412/2019

Datc

AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 _ Imprisonmeot

 

Judgment _ Page ; of
DEFENDANT: FELIX URB|NA-QU|NTAN|LLA
CASE NUMBER: 311 8cr192

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Time Served, with credit for all allowable pre-sentence jail time served from December 3, 2018.

m The court makes the following recommendations to the Bureau of Prisons:

See page 3.

E The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:
l:l at El a.m. l:l p.m. on
l:l as notified by the United States Marshal.

 

l:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

l:l as notified by the United States Marshal.

I:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNTI'ED STATES MARSHAL
By

 

DEPUTY UNI'I'ED S'I`ATES MARSHAL

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 2A - Imprisonment

Judgment-Page 3 of 5

DEFENDANTZ FEL|X URB|NA-QU|NTAN|LLA
CASE NUMBER: 3:180r192

RECOMMENDATIONS TO THE BUREAU OF PRISONS

The Court recommends that the defendant be accorded all allowable pre-sentence credit for time spent incarcerated from
December 3, 2018.

AO 245B (Rev. 0le li) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

 

Judgmentil’age 4 of 7 5
DEFENDANT: FEL|X URBINA-QUlNTAN|LLA

CASE NUMBER: 3:‘18cr192
CRIMINAL MONETARY PENALTIES

'l`he defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
|:l The determination of restitution is deferred until . An Ameiided Jtidgmeiit in a Cri`mi'nal' Cuse (A0245C) will bc entered

after such determination
[l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately ro ortioned ayment, unless specified otherwise in
the priority or_dcr or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priorig; or Percentage
TOTALS $ _U.OO $ 0.00

Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than 32,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1‘). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:1 the interest requirement is waived for the [:| fine l:| restitution

|] the interest requirement for the l:| fine |:l restitution is modified as follows:

* Justice for Victims of'l`rai`fickin Act of 201 5, Pub. L. No. l 14-22. . _
** Findings for the total amount o losses are required under Cliapters 109A, l 10, l 10A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 6 - Schedule of Payments

Judgment _ Page 5 of 5

DEFENDANT: FEL|X URB|NA-QU|NTAN|LLA
CASE NUMBER: 3:180r192

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m
B |I|
C 13
D El
E E

Lump sum payment of $ 100»00 due immediately, balance due

|:| not later than , or
g in accordance with [:| C, |:| D, m E,or jj Fbelow;or

Payment to begin immediately (may be combined with l:l C, l:l D, or [l F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monrhly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) aRer release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within 30 days (e.g., 30 or 60 days) a&er release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

|f the defendant, while incarcerated,is working in a non-UN|COR or grade 5 UN|COR job, the defendant shall pay
$25.00 per quarter toward defendant’s monetary obligation |f working in a grade 1-4 UN|COR job, defendant shall
pay 50% of defendants monthly pay toward defendants monetary obligation Any change in this schedule shall be
made only by order of this Court. After release from imprisonment,and within 60 days of the commencement of the
term of supervised release,the probation officer shall recommend a revised payment plan to satisfy the balanee.

Unless the court ha_s expressly ordered ptherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

El Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

[] The defendant shall pay the cost of prosecution

l:l The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) line
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

